Citation Nr: 0606780	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-30 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral hearing loss disability.  

2.  Entitlement to service connection for hearing loss 
disability.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from August 1978 to July 1984.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, VA Regional Office (RO).  

In a VA Form 9, received in October 2005, the veteran stated 
that the only issue being appealed pertained to service 
connection for a hearing loss disability.  Thus, the issues 
regarding service connection for tinnitus, groin pain, 
claimed as a hernia, and service connection for residuals of 
ingrown toenails have been withdrawn.  


FINDINGS OF FACT

1.  Service connection for a bilateral hearing loss 
disability was denied in an August 2000 rating decision.  The 
veteran did not appeal.

2.  The evidence added to the record since the August 2000 
rating decision is relevant and probative of the issue at 
hand.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision denying service 
connection for a bilateral hearing loss disability is final.

2.  New and material evidence has been presented since the 
August 2000 rating decision which denied reopening the claim 
of entitlement to service connection for a bilateral hearing 
loss disability and the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).  The veteran filed his 
claim in August 2002.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Analysis

Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein reopened.  

The issue of service connection for a bilateral hearing loss 
disability was previously addressed and denied by the AOJ in 
August 2000.  At the time of the prior decision, the record 
included the service medical records, statements from the 
veteran, and post service private medical records.  The 
evidence was reviewed and service connection for a bilateral 
hearing loss disability was denied.  38 U.S.C.A. § 7105.  
That decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision, there was no evidence of a 
hearing loss disability.  The August 2000 rating decision 
notes a February 2000 private audiological examination showed 
hearing was normal.  There was no evidence showing a post-
service hearing loss disability or evidence linking hearing 
loss to service.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a 
bilateral hearing loss disability.  The evidence submitted 
since the prior final denial in August 2000 is new and 
material.  A May 2003 VA treatment record notes a history of 
loud noise exposure and reflects an assessment of mild high 
frequency hearing loss.  A June 2004 treatment record notes a 
history of military noise exposure and an assessment of 
hearing loss.  



On the audiological evaluation in January 2000 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
x
40
60
x
60
LEFT
x
40
60
x
60

The evidence added to the record since the August 2000 AOJ 
decision includes medical records showing a current hearing 
loss disability.  Such evidence did not exist at the time of 
the prior denial.  Thus, one of the evidentiary defects 
(current disability) at the time of the prior denial has been 
cured.

The Board finds that the evidence submitted in support of the 
petition to reopen is new and material.  Thus, the veteran's 
claim for service connection for a bilateral hearing loss 
disability is reopened.

The Board is fully aware of the results of recent VA 
examinations.  However, balancing of evidence is accomplish 
at the merits stage rather than when determining if there is 
new and material evidence.


ORDER

The application to reopen the claim of entitlement to service 
connection for a bilateral hearing loss disability is 
granted.


REMAND

In a VA Form 9, received in October 2005, the veteran stated 
he desired a travel Board hearing.  The veteran has not been 
afforded a hearing.  Accordingly, the case is REMANDED for 
the following action:

The AOJ should schedule the veteran for 
a travel Board hearing.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


